     Case 1:16-cv-08031-LTS-OTW Document 150 Filed 11/15/19 Page 1 of 1

                                                                           196-04 HOLLIS AVENUE
                                                                   SAINT ALBANS, NEW YORK 11412
                                                                                  P: (917) 337-2439
                                                                                FAX: (914) 462-4137




November 14, 2019
                                                            MEMO ENDORSED
VIA ECF
Honorable Ona T. Wang
Daniel Patrick Moynihan
United States Courthouse for the Southern District of New York
500 Pearl St., Courtroom 20D
New York, New York 10007-1312


                                                   RE:     Edwards v. Wilkie
                                                           Docket No. 16 CIV 8031(OTW)(LTS)


Dear Judge Wang:

I respectfully write to request an extension until November 21, 2019 to file Plaintiff’s Daubert
Motion. I confused the deadlines for the matters before the Court and did not realize the Motion
was due yesterday. Defendants have requested additional pages for their response to Plaintiff’s
opposition to their motion for summary judgment, however if the Court deems it proper I would
respectfully request that the parties be permitted to proceed with Motion Practice. Again, this
was an inadvertent oversight and I will admit that I have experienced problems with meeting the
Courts’ previous deadlines. However again, in this instance I simply believed that the due date
was November 23rd rather than the 13th. And since I have already been sanctioned there would
be no way that I would intentionally forget to submit any filings when they were due.


                                              Application Granted nunc pro tunc.
Respectfully submitted,                       Plaintiff's motion must be filed by November 23,
                                              2019, Defendants' opposition is due by
Special Hagan, Esq.                           December 19, 2019, and Plaintiff's reply is due
                                              by January 14, 2020.
Special Hagan, Esq.                           SO ORDERED.

Counsel for Plaintiff
Dollareatha Edwards
                                              ___________________________________
                                              Ona T. Wang               11/15/2019
Cc     Rachel Doud, Esq.
                                              U.S. Magistrate Judge
       Counsel for Defendants
